 


113 HR 658 IH: To authorize and request the President to award the congressional Medal of Honor to Arthur Jibilian for actions behind enemy lines during World War II while a member of the United States Navy and the Office of Strategic Services.
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 658 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Mr. Latta (for himself, Mr. Jordan, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To authorize and request the President to award the congressional Medal of Honor to Arthur Jibilian for actions behind enemy lines during World War II while a member of the United States Navy and the Office of Strategic Services. 
 
 
1.Authorization and request for award of Medal of Honor to Arthur Jibilian for acts of valor during World War II 
(a)AuthorizationNotwithstanding the time limitations specified in sections 6248 and 6250 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President is authorized and requested to award the Medal of Honor under section 6241 of such title to Arthur Jibilian for the acts of valor described in subsection (b) during World War II while a member of the United States Navy and the Office of Strategic Services. 
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Arthur Jibilian during the successful 1944 operation by the Office of Strategic Services, code-named Operation Halyard, to protect and facilitate in the rescue of over 500 allied airmen behind enemy lines. 
 
